Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Lake Charles Care Center
(CCN: 19-5413),

Date: April 13, 2009

Petitioner,

Docket No. C-08-693
Decision No. CR1940

-V.-

Centers for Medicare & Medicaid
Services.

See SS SSS ES SES SS

DECISION

l impose a per-instance civil money penalty of $9,000 against Petitioner Lake
Charles Care Center.

I. Background

Petitioner is a skilled nursing center doing business in the State of Louisiana. It
participates in the Medicare program. Its participation in Medicare is governed by
sections 1819 and 1866 of the Social Security Act and by federal regulations at 42
C.F.R. Parts 483 and 488. Its hearing rights in this case are governed by
regulations at 42 C.F.R. Part 498.

This case is before me as a result of findings of noncompliance with Medicare
participation requirements that were made at a survey of Petitioner’s facility on
June 20, 2008. The surveyors found that Petitioner was not complying with three
Medicare participation requirements stated at 42 C.F.R. §§ 483.20, 483.20(d) and
(k)(1), and 483.25(h)(2). The Centers for Medicare & Medicaid Services (CMS)
concurred with the surveyors’ findings and determined to impose civil money
penalties against Petitioner consisting of three per-instance penalties of $3000.
Petitioner requested a hearing.
CMS moved for summary judgment. Petitioner opposed the motion and filed a
cross motion for summary judgment. On February 23, 2009 I issued rulings in
which I granted CMS’s motion to the extent that I found that Petitioner failed to
comply substantially with the requirements of 42 C.F.R. § 483.25(h)(2). Rulings
on Parties’ Motions for Summary Judgment, February 23, 2009. However, I also
found that, as a matter of law, CMS failed to establish that Petitioner contravened
the requirements of 42 C.F.R. §§ 483.20 and 483.20(d) and (k)(1). Consequently I
granted Petitioner’s cross motion as to these two allegations of noncompliance.

I withheld a finding as to the reasonableness of the $3000 per instance civil money
penalty that CMS determined to impose for Petitioner’s noncompliance with 42
C.F.R. § 483.25(h)(2). I concluded that I could easily sustain a penalty of $3000
based on the undisputed material facts of the case which showed that Petitioner
failed adequately to assess and supervise a resident who was at a high risk for
falling. But, I concluded that the per instance civil money penalty that CMS
determined to impose was arguably too low in view of the seriousness of
Petitioner’s noncompliance. I directed the parties to brief the issue of whether a
per instance civil money penalty of as much as $9000 would be reasonable given
the undisputed facts. The parties briefed that issue.

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:

1. Petitioner failed to comply substantially with Medicare
participation requirements; and

2. A per instance civil money penalty of up to $9000 is reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision
in this case. I set forth each Finding below as a separate heading.

1. Lincorporate into this decision each of my February 23, 2009
rulings.

I incorporate in their entirety the rulings that I made on February 23, 2009.
Rulings on Parties’ Motion for Summary Judgment, February 23, 2009.
2. A per-instance civil money penalty of $9000 is reasonable.

The undisputed material facts of this case prove that Petitioner egregiously
violated its obligation to supervise and assist a resident who Petitioner knew was
at a great risk for falling. Resident # 78 was admitted to Petitioner’s facility from
the hospital after having sustained a serious fall while at home. He was a
demented, elderly individual who was clearly incapable of caring for his needs.

The resident was taking Coumadin, a medication that greatly increased the risk of
serious bleeding from any fall that he might sustain. The resident was exposed to
patently obvious risks of falling and related hazards. Yet, the staff failed to
perform even a minimal assessment of these risks and hazards. Nor did the staff
assess the added risks to the resident posed by his use of Coumadin or by his
physician’s order that the resident’s bed be equipped with side rails. Less than a
day after his admission to the facility the resident fell while unsupervised and
sustained serious injuries.

In deciding what would be an appropriate per-instance civil money penalty it is
unnecessary that I find that the level of Petitioner’s noncompliance posed
immediate jeopardy to Resident # 78. See 42 C.F.R. § 488.438(a)(2). However, it
is apparent from the undisputed facts that Petitioner’s noncompliance is so
egregious that it satisfies all of the elements of immediate jeopardy level
noncompliance. An immediate jeopardy level deficiency is one that creates the
likelihood of serious injury, impairment, harm or death to a resident. 42 C.F.R.

§ 488.301. Here, Petitioner’s noncompliance certainly created a high likelihood of
serious injury, impairment, harm, or death. A principal reason for admitting
Resident # 78 to Petitioner’s facility was that he was at grave risk for injury from
falling. Yet, Petitioner’s staff managed to ignore that risk, failing to assess him for
the hazards he would certainly encounter, failing to plan care to address those
hazards, and failing to supervise the resident adequately.

The risk to Resident #78 caused by the staff's failure to discharge its obligations to
the resident is one facet of the harm caused by Petitioner’s noncompliance but it is
not the only facet. I infer from the staff’s disregard of the needs of this resident
that the staff lacked comprehension of its responsibilities and obligations to all of
its residents. It is reasonable — in the absence of any facts to the contrary — to
generalize from the derelictions present in the care of Resident # 78 and to
conclude that Petitioner’s staff fundamentally lacked an understanding of its
responsibilities. Indeed, that misunderstanding is reflected in Petitioner’s
argument that it was under no obligation to assess Resident # 78 for falls hazards
until the end of the first 14 days of his stay at the facility.
I conclude that a per-instance penalty of $9000 is a reasonable remedy for
Petitioner’s noncompliance with the requirements of 42 C.F.R. § 483.25(h)(2).
The seriousness of the noncompliance in and of itself justifies the remedy. Indeed,
I find it to be quite modest given the nature of Petitioner’s noncompliance.

In now arguing in favor of a per-instance penalty of $9000 CMS relies on the
leclaration of Susan R. LeBlanc, R.N. CMS Ex. A, attached to CMS’s brief on
the reasonableness of the civil money penalty. Ms. LeBlanc, who is a Health
Quality Review Specialist for the CMS Dallas Regional Office, asserts in her
eclaration that a penalty of $3000 — as originally determined by CMS to remedy
Petitioner’s noncompliance with 42 C.F.R. § 483.25(h)(2) — is unreasonably small.
That, according to her, is because CMS intended all along to impose a penalty of
$9000 against Petitioner and simply apportioned it among the three deficiencies
that CMS originally alleged (two of which I have concluded are not sustainable as
a matter of law). Thus, according to her, it was always CMS’s intent to require
Petitioner to pay a total penalty amount of $9000. Moreover, according to Ms.
LeBlanc, the three deficiencies alleged by CMS all are based on identical facts.
Therefore, she avers, a total penalty of $9000 is reasonable even if one or two of
those three deficiencies cannot be sustained as a matter of law.

I do not rely on Ms. LeBlanc’s analysis in deciding that a penalty of $9000 is
reasonable. First, and as I discuss in detail below, my decision is de novo and not
an appellate review of CMS’s determination. For that reason the thought
processes of the CMS employee or employees who were responsible for CMS’s
penalty determination may not be a basis for my decision. More importantly, a
penalty of $9000 stands on its own merits in this case. I stress that I would find
$9000 to be a reasonable penalty amount to remedy Petitioner’s noncompliance
with the requirements of 42 C.F.R. § 483.25(h)(2) even if CMS had never alleged
other deficiencies based on identical facts.

Petitioner makes several arguments to support its contention that the penalty in
this case should not exceed $3000, the amount originally determined by CMS.
First, it asserts that I lack the authority to increase the penalty beyond the $3000
that CMS originally determined to impose. In effect, Petitioner contends that my
authority is limited simply to reviewing the propriety of CMS’s penalty
determination. I disagree with that argument.

There is nothing in either the Act or the regulations which so limits my authority.
The regulations grant CMS the authority to make an initial determination as to
penalty amount. 42 C.F.R. §§ 488.438(a),(f); 488.404. However, a hearing of a
challenge to CMS’s determination is not merely an appellate review of that
determination. Both the Act and regulations provide that the administrative law
judge’s authority in deciding the penalty amount is de novo although there are
some limitations on his or her exercise of discretion. The Secretary’s statutory
authority to impose a civil money penalty against a participating nursing facility,
stated at section 1819(h)(1)(B)(ii) of the Act, is made expressly subject to the
requirements of section 1128A of the Act. Section 1128A contemplates a de novo
hearing in every case where the proposal to impose a civil money penalty is
challenged by the affected party.

Regulations governing imposition of civil money penalties against participating
nursing facilities specify that final authority to decide penalty amounts rests with
the administrative law judge when a party that is dissatisfied with CMS’s
determination requests a hearing. 42 C.F.R. § 488.438(e). The regulations impose
limits on the administrative law judge’s exercise of discretion but he or she is not
prohibited from increasing a penalty amount. The administrative law judge is
prohibited only from: reducing a penalty to zero where CMS has determined to
impose a penalty and where noncompliance authorizing imposition of a penalty is
present; reviewing CMS’s exercise of discretion in deciding whether to impose a
remedy; and considering factors in deciding on the amount of the penalty other
than those set forth at 42 C.F.R. § 488.438(f). 42 C.F.R. § 488.438(e)(1) — (3).
Moreover, the regulations permit an administrative law judge to raise new issues
arising during the course of a case — so long as he or she gives the parties notice
and opportunity to be heard on those issues — and there is nothing in the
regulations suggesting that the new issues that an administrative law judge might
hear would not include the possibility that CMS’s penalty determination is too
low. 42 C.F.R. § 498.56.

Petitioner argues that determination of a penalty amount by CMS is an act of
discretion which is non-reviewable by an administrative law judge. This argument
is based on a misreading of 42 C.F.R. § 483.438(e)( 2). The section expressly
prohibits an administrative law judge from reviewing CMS’s act of discretion “to
impose” a civil money penalty. The regulation thus makes CMS’s determination
whether or not to impose a penalty non-reviewable. But, it does not suggest that
the amount of a civil money penalty determination is off-limits to administrative
law judge decision making.

Petitioner argues also that a penalty amount of $9000 is unreasonable because it is
not so culpable for its noncompliance as CMS contends it to be. Culpability is one
of the regulatory factors which may be considered in deciding on a reasonable
civil money penalty amount. 42 C.F.R. § 488.438(f)(4). I have not relied on
Petitioner’s culpability (or relative non-culpability) as a factor to be used in
deciding the amount of the civil money penalty in this case because, as I have
stated, the seriousness of Petitioner’s noncompliance in and of itself supports a
penalty of $9000. Consequently, disputes as to the extent to which Petitioner’s
staff should be found culpable for Petitioner’s noncompliance are simply not
relevant to my decision.

Having said that, Petitioner’s contentions about its relative lack of culpability raise
no facts which derogate from my conclusion that Petitioner’s noncompliance was
extremely serious. Petitioner asserts that — allegedly contrary to CMS’s
contentions — it checked on Resident # 78 at two hour intervals during the night
when the resident sustained his fall. For purposes of this decision I am assuming it
to be true that the staff checked on the resident every two hours. But, that level of
supervision was woefully inadequate in view of the resident’s risk for falling, his
demented state, his use of Coumadin, and the fact that there were raised side rails
on his bed. Indeed, Petitioner has offered no facts to show that the decision to
check on the resident at two hour intervals was based on an assessment of the
resident’s condition and his actual needs.

Petitioner contends additionally that it should not be penalized for failing to assess
Resident # 78’s risk for falling because, even if its staff did not assess those risks,
the staff demonstrated good faith by assessing the resident for other potential
problems such as his risk for pressure sores. Again, I will assume for purposes of
this decision that Petitioner’s contentions concerning the other assessments that
the staff may have performed are correct. But, the fact that the staff knew to
perform other assessments of Resident # 78 simply underscores the glaring error
committed by the staff in not assessing the resident for falls risks. I stress that a
principal reason for housing this resident at Petitioner’s facility was that he could
no longer live independently due to his risk for falling. In light of that it is
shocking that the staff did not immediately acknowledge that risk, assess the
resident, and provide him with appropriate supervision.

Finally, Petitioner asserts that CMS wrongly seeks to penalize it for putting the
resident in a bed with side rails without first determining the necessity for this
device when, in fact, the side rails were supplied to the resident pursuant to a
physician’s order. I dealt with this argument in my February rulings and I will not
address it again at length here. However, my decision takes into account the fact
that there was a physician’s order to put the resident in a side rail equipped bed.
The issue in this case is not whether the resident should have been supplied with
side rails but whether Petitioner’s staff assessed the resident and planned for the
risks that might have been created as a result of the use of side rails. Petitioner
had the duty to assess, plan, and to implement supervision regardless whether the
physician ordered the use of side rails. The failure to do so was an element of
Petitioner’s serious noncompliance with regulatory requirements because it was
plainly a failure to take into account a potentially very serious risk to Resident #

78.

/s/
Steven T. Kessel
Administrative Law Judge

